Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00687-CV

                               IN THE INTEREST OF J.A.R., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-01303
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 22, 2019

AFFIRMED

           Appellant E.C. appeals the trial court’s order terminating her parental rights to her child,

J.A.R. Appellant’s court-appointed counsel filed a motion to withdraw and a brief in which he

concluded there are no arguable grounds to be raised on appeal.               The brief satisfies the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (recognizing Anders procedures apply in parental termination cases).

Additionally, counsel certified he sent appellant a copy of the brief and the motion to withdraw,

advised appellant of her right to review the record and file her own brief, and provided appellant

a form motion to request access to the record. This court issued an order setting deadlines for

appellant to request the record and file a pro se brief; however, appellant did not request the record

or file a pro se brief.
                                                                                      04-18-00687-CV


       After reviewing the record and counsel’s brief, we agree there are no arguable grounds to

be raised on appeal. Therefore, we affirm the trial court’s order. We deny counsel’s motion to

withdraw because he does not assert any ground for withdrawal other than his conclusion that the

appeal is frivolous. See id. at 27–28 (holding counsel’s obligations in parental termination cases

extend through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court).

                                                  Sandee Bryan Marion, Chief Justice




                                                -2-